                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SYNTHEIA COLEMAN-ALLEN and,       §
EUGENE ALLEN,                     §
          Plaintiffs,             §
                                  §
v.                                §                Civil Action No. 3:19-CV-0366-M-BH
                                  §
SELECT PORTFOLIO SERVICING, INC., §
          Defendant.              §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and conducting a de novo review of those parts of the Findings and Conclusions

to which objections have been made, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       The Defendant’s Motion for Judgment on the Pleadings and Brief in Support, filed July 10,

2019 (doc. 16), is GRANTED in part, and the Defendant’s Motion for Summary Judgment, filed

December 10, 2019 (doc. 25), is DENIED as moot. By separate judgment, all of the plaintiffs’

claims against Select Portfolio Servicing, Inc. will be DISMISSED with prejudice.

       SIGNED this 26th day of February, 2020.



                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
